Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “feed auger” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "159" and "150" have both been used to designate the rock trap.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
In this case “is disclosed” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 22-23, 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “and/or” renders the claim ambiguous. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10-21, 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook et al (10568259, effective filing date 1/2018).

It should be noted that the recitation “configured," "operable to/for," "operable such that” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be 



[AltContent: arrow][AltContent: textbox (Base of the fingers)][AltContent: textbox (Crop flow assisting elements / skid shoe grate / fingers)][AltContent: arrow][AltContent: textbox (cavity)][AltContent: arrow]
    PNG
    media_image1.png
    314
    354
    media_image1.png
    Greyscale



“(42) Referring to FIGS. 11 and 12, there is shown a plurality of open grate skid shoes 1210 that underlie a knife head assembly 1222 of a knife head drive assembly 1220. Knife head drive assembly 1220 is constructed and functions substantially similarly to knife head drive assembly 320 described above. As seen in FIGS. 11 and 12, skid shoes 1210 are connected to or otherwise fastened to the header chassis and are comprised of a plurality of spaced apart fingers 1212. During operation of the 

1. A harvesting header comprising: 
a support frame (103); 
at least one crop moving apparatus supported on said support frame and operable for moving cut crop material to a transfer region (left/right side draper conveyor belt 212A/B, center fore-aft draper conveyor belt 214A/B); 
a cavity located proximate and lower than an output end of said at least crop moving apparatus (marked up); 
a crop flow assistance device having a plurality of transversely spaced elements that extend generally longitudinally at least partially above said cavity (fingers 1212), said plurality of spaced operable to assist cut crop material in being transferred from said output end of said moving apparatus to flow over said cavity (capability is shown/taught above).


10. A harvesting header as claimed in any one of claims claim 1 wherein said plurality of projections are arranged in a pectinate shape (as shown above, the fingers are having narrow projections or divisions set closely in a row).

11. A harvesting header as claimed in claim 10 wherein at least some of said plurality of projections are oriented at an angle to a longitudinal direction (shown above).

12. A harvesting header as claimed in claim 11 wherein each of said projections of said plurality of projections are oriented at inwardly directed angles to a longitudinal direction that gradually increase for projections the further away each projection is transversely positioned from a central region of said header (shown / taught above; NOTE: no particular angle is claimed, and projections increase from base to the finger tip).

13. A harvesting header as claimed in any one of claims claim 1 wherein said moving apparatus is a draper conveyor (already addressed).


a lateral moving conveyor operable for transporting cut crop material laterally to a central region of said header (already addressed); 
a longitudinal moving conveyor operable for transporting cut crop material longitudinally away from said central region of said header towards an intake of a combine harvester (already addressed).

15. A harvesting header as claimed in claim 14 wherein said plurality of projections have tips wherein the tips of the projections are generally pointing at a location above the center axis of an end roller of said longitudinal moving conveyor (arrangement of parts shown/taught in fig 13) and 
are pointing below the top front edge of the upper moving surface of the longitudinal moving conveyor (the draper header is arranged for smooth crop transition, thus it is inherent the fingers do not block the crop transition from the side draper(s)).


“Optionally, the header 102 may additionally include an auger conveyor 216 for delivering cut crop from the feeder conveyor(s) 214A, 214B to the feederhouse 106 which is configured to convey the cut crops into the harvester 100 for threshing and cleaning as the harvester moves forward over a crop field.”

operable to assist in feeding cut crop material to said intake of said combine harvester (taught above).


“Alternatively, the header 102 may be equipped with one or more auger conveyors in lieu of draper conveyors and feed conveyors.”
17. A harvesting header as claimed in claim 1 wherein said cavity has a permanent opening operable to allow crop material to be deposited in a windrow below said header (alternate embodiment is taught above).



[AltContent: textbox (openable door / shoe )][AltContent: arrow]
    PNG
    media_image2.png
    540
    723
    media_image2.png
    Greyscale

“The skid shoe 1310 thus has a forward end and a rearward end, and positioned beneath the knife head assembly, wherein the forward end of the skid shoe is pivotably connected to the chassis. The skid shoe 1310 assumes the illustrated pendant position whenever it is desired or necessary to remove dirt and debris that may have collected beneath the knife head assembly 1322. Once the skid shoe 1310 is swung down into the pendant position shown in FIG. 13, dirt and debris may fall from the knife head assembly 1322 and any remaining dirt and debris may be removed by a suitable cleaning tool such as a brush or the like. Additionally, the skid shoe may be pivoted rearwardly about pivot 1312 to a retracted position (shown in dashed phantom line) and latched by a suitable fastener such as an unillustrated removable pin or the like that passes through a rearward end of the skid shoe and into the chassis 103 of the header 102. In other words, the skid shoe 1310 is connected to the chassis and movable between a latched and unlatched position, wherein in the unlatched position the skid shoe depends from the chassis to permit cleaning of the knife head assembly 1322 and in a latched position the skid shoe covers the knife head assembly.”


19. A harvesting header as claimed in claim 1 wherein said spaced elements are configured sufficiently narrowly such that rocks will not stay balanced on a top surface of said spaced elements (arrangement and capability are given).

20. A harvesting header as claimed in claim 19 wherein upper surfaces of said spaced elements are configured in such a shape that rocks will not stay balanced on a top surface of said spaced elements (design and capability are given).

21. A harvesting header as claimed in claim 20, wherein such spaced elements being elastically deflectable by rocks (intended elasticity is given as shown), such spaced elements are operable such that rocks will pass said spaced elements and drop into the cavity (capability is given).

“(21) Referring now to the drawings, FIG. 1 illustrates an agricultural harvester 100 in accordance with an exemplary embodiment of the present disclosure. For exemplary purposes only, the agricultural harvester is illustrated as a combine harvester. The harvester 100 comprises a powered vehicle 101 and includes a header 102 attached to a forward end of the harvester, which is configured 

24. An agricultural equipment apparatus comprising: (i) a propulsion unit; (ii) a header as claimed in claim 1 (taught above).


The following are already addressed above, unless otherwise noted:


25. A harvesting header comprising: a support frame; a crop moving apparatus supported on said support frame and operable for moving cut crop material to a transfer region; an anti-jamming device having a plurality of transversely spaced elements that extend generally longitudinally at least partially above or into said cavity, at least one element of said plurality of spaced elements being located at a laterally inward, longitudinally outside output end of said crop moving apparatus, said at least one element being operable to prevent rocks and/or debris from interfering in the operation of said crop moving apparatus.

outside output end of said crop moving apparatus, is angled longitudinally inwards toward a central area of said transfer region.

27. A harvesting header as claimed in claim 26, wherein said at least one element of said plurality of spaced elements has a base portion (marked up) that is located in close proximity to a roller at said output end of said crop moving apparatus (fig 6).

28. A harvesting header as claimed in claim 25 wherein said base portion is located above an upper surface of said crop moving apparatus at said output end of said crop moving apparatus (inherent arrangement, otherwise the crop would enter in between the draper belt top and bottom surface).

29. A harvesting header comprising: a support frame; a crop moving apparatus supported on said support frame and operable for moving cut crop material to a transfer region; a rock deflecting device having a plurality of transversely spaced elements that extend generally longitudinally at least partially above or into a cavity, at least one element of said plurality of spaced elements being located at a laterally inward, longitudinally outside output end of said crop moving apparatus of said crop moving apparatus, said at least one element being operable to prevent rocks and/or debris from interfering in the operation of said crop moving apparatus (cl. 1).

or into a cavity, at least one element of said plurality of spaced elements being located at a laterally inward, longitudinally outside output end of said crop moving apparatus of said crop moving apparatus, said at least one element being operable to direct crop towards a central area of said transfer region (cl. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (10568259), in view of ().

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Cook ‘259 teaches the claimed invention, except as noted:

[AltContent: textbox (Fingers / projections)][AltContent: arrow][AltContent: textbox (Output end)][AltContent: textbox ()][AltContent: arrow]
    PNG
    media_image3.png
    466
    802
    media_image3.png
    Greyscale


2. A harvesting header as claimed in claim 1 wherein said crop assistance flow device is positioned proximate an output end of said at least one crop moving apparatus such that in operation cut crop material will flow from said output end over said crop flow assistance device (the relative length of the fingers are not shown in Cook).

It would have been obvious to pick and choose from any of the well known length, such as twice as long, in order to reach further into the header.  The constructions of the device as claimed would have been obvious logical steps or to achieve the function, i.e. “such that in operation cut crop material will flow from said output end over said crop flow assistance device,” would have been obvious to one having ordinary skill in the art;


3. A harvesting header as claimed in claim 2 wherein: said cavity is operable to receive rocks and/or debris carried by said at least one conveyor to said transfer region; said header further comprises a rock trap located in said transfer region, said cavity being part of said rock trap and said cavity located at an end of said at least crop moving apparatus and operable to receive rocks and/or debris carried by said at least one conveyor to said transfer region; and wherein said spaced elements are also operable to permit rocks and/or debris to pass said spaced elements to be received into said cavity; and wherein the elements are narrow enough that a rock cannot balance on an element, and combined with deflection of the element, cause said rock to drop into the cavity (cl. 18-19).

4. A harvesting header as claimed in claim 3 wherein said plurality of spaced elements are selected to be able to resist deflection when crop material is passing on top of said spaced elements (obvious choice of resistance).

5. A harvesting header as claimed in claim 4, wherein said plurality of spaced elements are selected to be able to be elastically deflected when rock material is on top of said spaced elements and thus said spaced elements are operable to deflect to allow said rock material to pass by said spaced elements and enter said cavity (cl. 21).

In re cl. 6-9:
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a material such that the fingers are made from:
an elastically deflectable material (cl. 6),
plastic material (cl. 7), 
high density polyethylene (cl. 8), and/or 
ultra-high molecular weight plastic,

since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

6. A harvesting header as claimed in claim 5, wherein the spaced elements are made from an elastically deflectable material.

7. A harvesting header as claimed in claim 6, wherein the spaced elements are made from a plastic material that is operable to permit crop material to slide over top of an upper surface of said spaced elements.

8. A harvesting header as claimed in claim 7 wherein said plastic material is high density polyethylene.

9. A harvesting header as claimed in claim 7 wherein said plastic material is ultra-high molecular weight plastic.

The following are already addressed above, unless otherwise noted:

22. A harvesting header comprising: a support frame; at least one transverse conveyor on said support frame and operable for moving cut crop material to a transfer region; at least one longitudinal conveyor on said support frame and operable for moving cut crop material from said transfer region longitudinally rearward to a processing intake region (Cook, see cl. 14); 
a rock trap located in said transfer region, said rock trap having a cavity located below an inward, output end of said at least one transverse conveyor, said cavity operable to receive rocks and/or debris carried by said transverse conveyor to said central region (Cook, see cl. 18); 
a crop assistance flow device having a plurality of generally longitudinally extending, transversely spaced elements that extend above or partially into said cavity, said spaced elements operable to cause cut crop material transferred from said output end of said at least one conveyor to 

23. A header as claimed in claim 22 wherein said header further comprises a transversely oriented feeding auger located at a discharge end of said longitudinal conveyor, said feeding auger operable to feed an intake of a combine harvester (Cook, see cl. 16).

Cook discloses the claimed invention except for showing the spatial relationship of the base portion relative to the conveyor surface.  It would have been obvious and/or inherent to one having ordinary skill in the art at the time the invention was made to arrange the base above the 


	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide of xxx with the teachings of xxx, because it would not have been outside the skill that in order to .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Heintzman (5443421) teaches using laterally spaced fingers to deflect rocks or to permit the rocks to drop through:
“(6) The spring fingers 50 can be positioned so that there are varying lateral spaces between them, or they may be evenly spaced as desired. The spacing of the spring fingers, as shown, has two sets of fingers close together, a larger space, and then two more close fingers. This spacing is to provide support for fine hay while leaving some space for dense objects to drop through. Spring fingers 50 are relatively lightweight, and span the space sufficiently to provide support for the windrow of cut forage material as it is fed into the conditioning rolls and yet deflect or provide open spaces to permit rocks to drop through.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671